Citation Nr: 0632564	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  05-01 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.  The veteran testified before the undersigned 
Veterans Law Judge in December 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran alleged that he has post-traumatic stress 
disorder due to incidents he experienced while serving as a 
mechanic in Vietnam.  In his testimony before the Board, the 
veteran discussed several stressors that could be considered 
the basis for his post-traumatic stress disorder.  The 
veteran's claims file includes VA post-traumatic stress 
disorder treatment records; review of these records indicates 
that during treatment the veteran has discussed additional 
stressful events that he experienced while serving in 
Vietnam.

The Board finds that the veteran was not provided notice that 
meets the requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA).  Upon remand, the RO should inform the 
veteran of the evidence needed to substantiate his claim for 
post-traumatic stress disorder, as well as inform the veteran 
to submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
letter should also provide notice of how an effective date 
and degree of disability are determined.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  


The Board also notes that the record contains information 
indicating that the veteran has applied for disability 
benefits from the Social Security Administration (SSA).  The 
record, however, does not currently contain copies of any 
medical records held by SSA.  Upon remand, the Board finds 
that the RO should attempt to obtain these records.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Tetro v. 
Gober, 14 Vet. App. 100, 110 (2000) (holding that VA has a 
duty to request information and pertinent records from other 
Federal agencies, when on notice that such information 
exists).

The Board notes that service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and, credible supporting evidence 
that the claimed in-service stressor occurred.  The veteran's 
VA treatment records include diagnoses of post-traumatic 
stress disorder.  Service connection for post-traumatic 
stress disorder, however, requires a verified stressor unless 
the veteran engaged in combat.  As the record contains no 
objective evidence that the veteran engaged in combat, the 
events which the veteran asserts are the source of his post-
traumatic stress disorder must be corroborated.  The Board 
notes that the veteran did not return the post-traumatic 
stress disorder questionnaire sent to the veteran in August 
2003.

As noted, in December 2005, the veteran testified at a 
hearing before the Board.  During the hearing, the veteran 
provided details about his alleged stressors.  Specifically, 
during his testimony, the veteran asserted the following 
stressors:  1) witnessing a young girl die from an 
explosion, near Da Nang in early March 1971; 2) witnessed 
heavy rocket and mortar fire near an airfield (the veteran 
referred to it as 70 airfield) when first arrived in 
Vietnam, presumably March 1971; 3) witnessing the loading of 
bodies into a couple of helicopters at the 70 airfield, 
which also occurred before the veteran was transported to 
his unit, presumably in March 1970; 4) when working as a 
mechanic in the field, witnessing people in his convoy get 
shot and killed; 5) seeing helicopters blow up at a field 
near Camp Eagle, as the veteran's unit was stationed near 
the airfield; 6) witnessed daily rocket and mortar attacks 
on the airfield near Camp Eagle; 7) being attacked by 
unknown persons upon returning to the barracks from a "band 
and floor" show  (the veteran noted that he was found 
nearly unconscious and required stitches over his eye); 8) 
being exposed to snipper fire near the end of his time in 
Vietnam when sent to reclaim a Quonset Hut about 1500 years 
from the Demilitarized Zone.  The veteran's VA treatment 
notes for post-traumatic stress disorder indicate the 
following additional alleged stressors:  9) witnessing a 
shower room explode and seeing flying body parts, when the 
veteran was ten feet from the shower room; 10) surviving a 
sniper attack by playing "possum"; 11) witnessing several 
atrocities involving children.  

The veteran's records show he served in Vietnam from March 
7, 1971, to January 1, 1972.  The veteran's personnel 
records are consistent with the veteran's assertion that he 
was in Vietnam for a few weeks before being assigned to his 
unit.  The veteran's personnel records indicate that the 
veteran was then a member of the 2nd Battalion, 11th 
Artillery, 101st Airborne Division, which was stationed at 
Camp Eagle.  

The Board notes that, although the veteran has asserted 
eleven stressors, the veteran has provided insufficient 
detail in order that these stressors may be verified.  The 
Board finds that the RO, after review of the stressors the 
veteran has asserted, should seek additional details 
regarding these stressors.  The Board notes that the RO 
should particularly seek details, such as an approximate 
date the event occurred, regarding stressors that are more 
likely to be noted in records, such as the alleged explosion 
of the shower area.  The Board notes that even though the 
veteran has provided approximate dates regarding a few of 
the stressors, without reference to alternative sources of 
verification, these are of the type that are unlikely to be 
noted in military records.  The stressors part of this group 
include: witnessing a small girl die from an explosion near 
Da Nang in March 1971.  

The Board notes that the veteran does not remember the names 
of anyone he served with in Vietnam.  If the RO receives 
sufficient details regarding a stressor, the RO should 
attempt verification by requesting a report from the United 
States Army and Joint Services Record Research Center 
(JSRRC) (formerly United States Armed Services Center for 
Unit Records Research (CURR)).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that informs the 
veteran of the evidence needed to 
substantiate entitlement to post-
traumatic stress disorder, including 
detailed information regarding the 
alleged stressors.  The letter should 
also generally advise the veteran to 
submit any additional information in 
support of his claim, as required by 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Further, the RO should ensure 
that the letter complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), such that the letter 
includes information regarding the 
determination of an effective date and a 
disability rating for the award of any 
benefits.  

2.  The RO should contact SSA and obtain 
a copy of any decision(s) regarding the 
veteran's claim for disability benefits, 
as well as any medical records in its 
possession.

3.  If the RO obtains sufficient detail 
regarding a stressor, the RO should 
request a report from JSRRC regarding the 
stressor which will indicate if the 
stressor can be corroborated.

4.  After the additional indicated 
development has been completed, the RO 
should schedule the veteran for a VA 
psychiatric examination to evaluate the 
veteran for post-traumatic stress 
disorder and determine the basis for the 
disorder.  The examiner should review the 
veteran's claims folder, including the 
veteran's alleged stressors.  The 
examiner should evaluate the effect of 
any non-service stressors upon the 
development of post-traumatic stress 
disorder.  The examiner should then state 
whether it is at least as likely as not 
that the veteran has post-traumatic 
stress disorder due to one or more of the 
veteran's asserted stressors.  The 
examiner should note which stressor(s) 
upon which the diagnosis of post-
traumatic stress disorder is based.  All 
opinions must be supported by complete 
rationale.

5.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
See 38 C.F.R. § 20.1100(b) (2006).



